Citation Nr: 0532337	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  02-02 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
injury.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of right knee meniscectomy, to include traumatic 
arthritis, prior to March 26, 2003.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of left knee meniscectomy, to include traumatic 
arthritis, prior to March 26, 2003.

4.  Entitlement to a compensable rating for right knee 
meniscectomy from March 26, 2003.  

5.  Entitlement to a compensable rating for left knee 
meniscectomy from March 26, 2003.    

6.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the right knee from March 26, 2003.

7.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the left knee from March 26, 2003.

(The issue of entitlement to a waiver of repayment of an 
overpayment of pension benefits is the subject of a separate 
decision.)



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active service from July 1959 to June 1967.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (RO) in 
Philadelphia, Pennsylvania.  

The Board notes that private medical records submitted in 
August 2005 are duplicates of medical evidence previously 
submitted and considered by the RO.


FINDINGS OF FACT

1.  The veteran currently has residuals of cold injury 
sustained in active service.

2.  Prior to March 26, 2003, the residuals of right knee 
meniscectomy, to include traumatic arthritis, were manifested 
by limitation of extension to 10 degrees, without limitation 
of flexion, episodes of locking, instability, or subluxation.

3.  Prior to March 26, 2003, the residuals of left knee 
meniscectomy, to include traumatic arthritis, were manifested 
by limitation of extension to 10 degrees, without limitation 
of flexion, episodes of locking, instability, or subluxation.

4.  From March 26, 2003, the residuals of right knee 
meniscectomy have not resulted in episodes of locking, 
instability, or subluxation of the right knee.

5.  From March 26, 2003, the residuals of left knee 
meniscectomy have not resulted in episodes of locking, 
instability, or subluxation of the left knee.

6.  From March 26, 2003, the traumatic arthritis of the right 
knee has resulted in no more than 10 degrees of limitation of 
extension of the right knee, and the veteran has been able to 
flex his right knee to 130 degrees.

7.  From March 26, 2003, the traumatic arthritis of the left 
knee has resulted in no more than 10 degrees of limitation of 
extension of the left knee, and the veteran has been able to 
flex his left knee to 120 degrees or more.


CONCLUSIONS OF LAW

1.  Residuals of a cold injury were incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).
  
2.  Prior to March 26, 2003, the criteria for a rating in 
excess of 10 percent for residuals of right knee 
meniscectomy, to include traumatic arthritis, were not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5259, 
5260, 5261 (2005).

3.  Prior to March 26, 2003, the criteria for a rating in 
excess of 10 percent for residuals of left knee meniscectomy, 
to include traumatic arthritis, were not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5258, 5259, 5260, 5261.

4.  The criteria for a compensable rating for residuals of 
right knee meniscectomy from March 26, 2003, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5257, 5258, 5259.

5.  The criteria for a compensable rating for residuals of 
left knee meniscectomy from March 26, 2003, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5257, 5258, 5259.

6.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the right knee from March 26, 2003 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261.

7.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the left knee from March 26, 2003 have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

As explained below, the Board has found the evidence 
currently of record to be sufficient to substantiate the 
veteran's claim for service connection for residuals of cold 
injury.  Therefore, no further development is required with 
respect to this claim.

With respect to the claims for increased ratings, the veteran 
was provided some of the required notice by letter mailed in 
October 2002, prior to the RO's initial adjudication of his 
claims.  Although the RO did not specifically inform the 
veteran that he should submit any pertinent evidence in his 
possession, or inform him of the information and evidence 
necessary for an increased rating, this information and the 
provisions of the VCAA and 38 C.F.R. § 3.159 were set forth 
in the April 2004 statement of the case.  Furthermore, the 
veteran's attorney is no doubt aware of what is necessary for 
an increased rating and that the veteran should submit any 
pertinent evidence in his possession.  Therefore, the Board 
believes that the veteran was on notice of what information 
and evidence was necessary to be awarded an increased rating, 
and of the fact that he should submit any pertinent evidence 
in his possession.  

The Board also notes that the veteran has been provided VA 
medical examinations and that the veteran has testified at a 
hearing before the undersigned Veterans Law Judge.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal and he has 
done so.  Neither the veteran nor his attorney has identified 
any outstanding evidence that could be obtained to 
substantiate any of the claims.  In fact, at the hearing 
before the undersigned, the veteran indicated that all of the 
pertinent medical records had been submitted.  The Board is 
also unaware of any outstanding evidence that could be 
obtained to substantiate any of the claims for increased 
evaluations.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA.

Finally, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development of the record, the RO readjudicated the veteran's 
claims.  There is no indication in the record or reason to 
believe that the ultimate decision of the RO on any of the 
increased rating claims would have been different had 
complete VCAA notice been provided at an earlier time.

Service Connection

The veteran testified in August 2005 that he has nerve 
damage, swelling, and blotchiness of the lower extremities 
due to cold injury in service.  The veteran asserted that he 
had to kneel on the airport in freezing temperatures during 
service.  The veteran has stated that he was exposed to 
freezing temperatures in both Korea and Germany.

The veteran's service medical records do not indicate that 
the veteran was ever specifically treated for a cold injury.  
However, a January 1965 outpatient record from the veteran's 
tour of duty in Germany does note that the veteran complained 
of left leg pain, with the pain increased by cold weather.

The veteran submitted April and October 1997 statements from 
a private physician.  This physician stated that he had 
reviewed the veteran's medical records.  He noted that the 
veteran had many symptoms which the physician believed, with 
reasonable medical certainty, were related to cold injury 
from the veteran's tour of duty in Korea.  The physician 
noted that the veteran had complained of tingling and 
paresthesia in his hands and feet long before the onset of 
diabetes mellitus.  He further noted that the skin of the 
veteran's lower extremities revealed cold changes in the form 
of a blotchy red coolness.  The veteran asserted that he had 
chronic weakness of the lower extremities, and described 
shooting pain in the feet and legs.  The veteran also 
reported marked sensitivity to cold of his hands and feet.  
Ichthyosis like scaling to the mid calf was also noted.  

The veteran submitted an October 1997 statement from a 
Commander in the United States Naval Reserve.  This statement 
listed the veteran as one of six veterans who had experienced 
the long term sequelae of extreme cold exposure during the 
Korean War.

The veteran was afforded a VA examination in July 1998.  The 
examiner noted that the veteran's claims folder had been 
reviewed, including the descriptions of the cold exposure 
experienced by the veteran.  The examiner noted that the 
veteran had multiple ovoid scars on both lower extremities.  
The examiner stated that these scars were the residual of 
healed frostbite blisters.  The diagnoses included history of 
cold injury in both lower extremities; and multiple scars of 
both lower extremities due to the residuals of healed cold 
injury blisters.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

While the veteran's service medical records do not indicate 
that the veteran experienced frostbite during service, the 
Board has found the veteran's testimony concerning his 
exposure to extreme cold in service to be credible.  In 
addition, both a private physician and a VA physician, after 
an examination of the veteran, and after a review of the 
veteran's medical records, have opined that the veteran had 
multiple scars of the lower extremities due to cold injury.  
The Board is aware that the veteran does have diabetes 
mellitus and that the VA examiner did not attribute the 
veteran's complaints of numbness of the lower extremities to 
cold injury.  Regardless, weighing all doubt in favor of the 
veteran, the Board finds that the veteran does have scars due 
to cold injury in service, and that service connection for 
residuals of a cold injury is warranted.

Increased Ratings for the Knees

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to these disabilities.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The veteran maintains that he is entitled to increased 
ratings for his left and right knee disabilities.  The 
veteran testified in August 2005 that he had severe pain and 
swelling of both knees.  He reported that he was supposed to 
have had a left knee operation during service, but that the 
operation had never been performed.  

The veteran was granted service connection for residuals of a 
right meniscectomy, and service connection for residuals of a 
left knee injury by rating action in November 1996.  The RO 
assigned the veteran noncompensable ratings for his right and 
left knee disabilities.  In March 2002, the veteran submitted 
a claim for increased ratings for his knee disabilities.  By 
rating action in March 2003, the RO granted the veteran an 
increased rating of 10 percent for residuals of left 
menisectomy, to include traumatic arthritis.  This rating 
action also granted the veteran an increased rating of 10 
percent for residuals of a right menisectomy, to include 
traumatic arthritis.  These 10 percent ratings were made 
effective from March 20, 2002.  By rating action in August 
2003, the veteran's knee disabilities were reclassified as 
arthritis of the knees, each knee being 10 percent disabling, 
effective from March 26, 2003, and as residuals of left and 
right meniscectomies, each knee rated as noncompensable, 
effective from March 26, 2003.

On VA examination in November 2002, the veteran reported that 
he had stiffness in both knees on rising in the morning.  He 
said that it usually took 45 minutes to resolve.  The 
stiffness in both knees appeared on trying to walk after 
sitting for a half hour.  He said that after sitting it took 
a couple of minutes for the stiffness to resolve.  The 
veteran reported that the stiffness of his knees became worse 
when it was cold and damp.  The veteran asserted that he had 
constant pain walking up and down stairways.  He reported 
that he had to use a cane or crutches two to three times a 
month.  The veteran stated that pain in his knees interfered 
with his sleep.  

Examination revealed that extension of the right knee was to 
-10 degrees, with pain at the patellofemoral junction.  The 
left knee extension was also to -10 degrees, with pain in the 
medial and lateral aspects of the patellofemoral junction.  
The veteran had 130 degrees of flexion on the right side, and 
120 degrees of flexion on the left, without pain.  There was 
no evidence of weakness of the medial or lateral collateral 
ligaments.  There was no evidence of weakness of the anterior 
or posterior cruciate ligaments.  McMurray's test was 
negative on both sides.  X-rays revealed minimal degenerative 
changes of the patellofemoral joints with spur formation in 
both knees.  The diagnoses included status post medial 
meniscectomy of the left knee, and degenerative arthritis of 
both knees at the patellofemoral joint, with limitation of 
range of motion and weakness of muscles of both legs, left 
side worse than right side.  The examiner further stated that 
the weakness of both legs was probably due to the 
degenerative joint disease of the patellofemoral joints.

On VA examination in April 2004, the veteran reported that he 
had stiffness of both knees on arising in the morning, or 
after prolonged sitting.  He noted that the stiffness got 
worse when the weather was cold and damp.  The veteran also 
asserted that he had pain in both knees that increased after 
walking for more than one block, or standing for more than 
20-30 minutes.  He reported that the knee pain would get 
better within minutes after sitting down.  The veteran 
asserted that he had acute flare-ups of pain in both knees on 
average of once a week, usually lasting one and a half days.  
The examiner noted that the veteran's medical information was 
insufficient to estimate any additional limitation of motion 
or functional impairment during flare-ups.  The veteran 
denied any local heat or local redness.  The veteran claimed 
that he had local swelling.  He reported that his knees did 
not give way, lock or result in excessive fatiguability, but 
he did report a lack of endurance.  He stated that he only 
used a knee brace and cane when the knee bothered him too 
much, or if he needed to walk a lot.  The veteran reported 
that he did not have any episodes of dislocation or 
subluxation

Examination did not reveal any evidence of local swelling, 
local heat, or local redness.  Extension was to -5 degrees on 
the right, and then the veteran started getting pain at the 
patellofemoral junction.  Extension was to -5 degrees on the 
left and the veteran complained of pain on the medial aspect 
of the left knee.  Flexion was to 130 degrees bilaterally, 
without pain.  There was no evidence of weakness of the 
medial and lateral collateral ligaments.  There was also no 
evidence of weakness of the anterior and posterior cruciate 
ligaments.  McMurray's test was negative bilaterally.  X-rays 
revealed slight joint space narrowing, and a small bone 
island in the left distal femur.  The diagnoses included 
status post medial meniscectomy of the right knee; mild 
degeneration of the posterior horn of the medial meniscus of 
the right knee; degenerative arthritis of the right knee at 
the patellofemoral joint; degenerative arthritis of the left 
knee with narrowing of the medial compartment; enchondroma in 
the distal femoral metaphysis; and linear tearing of the 
anterior horn of the lateral meniscus of the left knee.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, or a 20 
percent evaluation if flexion is limited to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, or a 20 
percent evaluation if extension is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.

A dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, DC 5258.

Removal of the semilunar cartilage, if symptomatic, will be 
rated 10 percent disabling.  38 C.F.R. § 4.71a, DC 5259.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2005).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).

The VA General Counsel also recently held that separate 
ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of he leg), may be assigned for 
disability of the same joint.  VAOGCPREC 9-2004 (September 
17, 2004).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Period Prior to March 26, 2003

Prior to March 26, 2003 a 10 percent rating was in effect for 
residuals of a right menisectomy, to include traumatic 
arthritis, and a 10 percent rating was in effect for 
residuals of a left menisectomy, to include traumatic 
arthritis.  The November 2002 VA examination report revealed 
that the veteran had limitation of extension of each knee to 
10 degrees.  Accordingly under Diagnostic Code 5261 the 
veteran met the criteria for a 10 percent rating, and no 
higher for limitation of extension of each knee.  The 
examination report indicates that the veteran had pain at the 
10 degree limitation, but does not indicate that the veteran 
had pain other than at the limits of extension.  The 
limitation of extension did not more nearly approximate 
limitation to 15 degrees, even with consideration of pain and 
weakness.  Consequently, the veteran did not meet the 
criteria for a higher rating under Diagnostic Code 5261 for 
either knee prior to March 26, 2003.

The November 2002 VA examination indicated that the veteran 
had 130 degrees of right knee flexion without pain, and 120 
degrees of left knee flexion without pain.  A compensable 
rating under Diagnostic Code 5260 requires that flexion of a 
knee be limited to 60 degrees.  Consequently, the veteran did 
not meet the criteria for a compensable rating under the 
criteria for limitation of flexion of the knee.  No 
additional limitation of motion due to flare-ups or weakness 
or incoordination on use was noted.  Accordingly, the veteran 
was not entitled to a separate compensable rating under the 
criteria for limitation of flexion of the either knee prior 
to March 26, 2003.  

The November 2002 examination did not reveal any instability, 
locking, effusion, or any other objective evidence of knee 
symptoms.  Accordingly, the veteran was not entitled to a 
rating in excess of 10 percent under any applicable 
diagnostic code prior to March 26, 2003.

Traumatic arthritis of the knees from March 26, 2003.

The veteran has had a 10 percent rating in effect for each 
knee for traumatic arthritis since March 26, 2003.  As noted 
above, the veteran met the criteria for a 10 percent rating, 
and no higher, for limitation of extension of each knee based 
on the limitation of motion shown on the November 2002 VA 
examination report.  The April 2004 VA examination report 
revealed improved range of motion of the knees with extension 
of the each knee limited to only 5 degrees.  As such a rating 
in excess of 10 percent is not warranted for limitation of 
extension of either knee.  

The April 2004 VA examination revealed that the veteran had 
bilateral knee flexion to 130 degrees without pain.  Even 
with consideration of all pertinent disability factors, it is 
clear that a separate compensable evaluation is not warranted 
on the basis of limitation of flexion of either knee.  
Accordingly, the veteran is not entitled to a rating in 
excess of 10 percent for arthritis of either knee from March 
26, 2003.

Compensable ratings for bilateral knee meniscectomy from 
March 26, 2003

The November 2002 and April 2004 VA examination reports 
reveal that the veteran does not have instability or locking 
of the knees.  Accordingly, a compensable rating is not 
warranted for either knee under Diagnostic Code 5257 for 
other impairment of the knee.  The veteran was also not shown 
to have dislocated semilunar cartilage with frequent episodes 
of locking, pain and effusion into either knee joint, the 
requirements for a compensable rating under Diagnostic Code 
5258.  Since knee pain is contemplated by the ratings 
assigned for traumatic arthritis, a separate compensable 
rating is not warranted under Diagnostic Code 5259.

While the veteran has complained of pain, redness, and 
swelling, the objective examinations have not revealed any 
symptoms other than pain at the extremes of motion and some 
limitation of motion.  In essence, all of the veteran's 
current symptomatology and functional impairment are 
contemplated by the evaluations assigned for traumatic 
arthritis.  There is no separate, compensable disability of 
either knee.  

Accordingly, the Board finds that from March 26, 2003, a 
compensable rating is not warranted for the right knee 
meniscectomy or the left knee meniscectomy under any 
applicable diagnostic code.

Extra-schedular consideration

The Board has also considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for his knee disabilities 
and that the manifestations of the disabilities are those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
knee disabilities would be in excess of that contemplated by 
the assigned evaluations.  Therefore, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.



							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for residuals of a cold 
injury is granted.

Entitlement to a rating in excess of 10 percent for residuals 
of right knee meniscectomy, to include traumatic arthritis, 
prior to March 26, 2003, is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of left knee meniscectomy, to include traumatic arthritis, 
prior to March 26, 2003, is denied.

Entitlement to a compensable rating for right knee 
meniscectomy from March 26, 2003, is denied.  

Entitlement to a compensable rating for left knee 
meniscectomy from March 26, 2003, is denied.    

Entitlement to a rating in excess of 10 percent for traumatic 
arthritis of the right knee from March 26, 2003, is denied.

Entitlement to a rating in excess of 10 percent for traumatic 
arthritis of the left knee from March 26, 2003, is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


